


NINTH AMENDMENT TO LEASE
THIS NINTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of June 28,
2013, by and between CIM/OAKLAND CENTER 21, LP, a Delaware limited partnership
(“Landlord”), and PANDORA MEDIA, INC., a Delaware corporation (“Tenant”), with
reference to the following facts:
R E C I T A L S
A.    Landlord and Tenant entered into that certain Office Lease dated as of
July 23, 2009, as amended by that certain First Amendment to Lease dated as of
April 13, 2010 (the “First Amendment”), that certain Second Amendment to Lease
dated June 16, 2010 (the “Second Amendment”), that certain Third Amendment to
Lease dated as of December 15, 2010 (the “Third Amendment”), that certain Fourth
Amendment to Lease dated March 10, 2011 (the “Fourth Amendment”), that certain
Fifth Amendment to Lease dated July 1, 2011 (the “Fifth Amendment”), that
certain Sixth Amendment to Lease dated September 27, 2011, that certain Seventh
Amendment to Lease dated as of July 12, 2012 (the “Seventh Amendment”), and that
certain Eighth Amendment to Lease dated as of February 1, 2013 (the “Eighth
Amendment”); collectively, the “Lease”), pursuant to which Tenant leases certain
premises (the “Premises”) consisting of 74,089 rentable square feet on the sixth
(6th), fifteenth (15th) floor and sixteenth (16th) floors of the Building
located 2101 Webster Street, Oakland, California (the “2101 Webster Building”),
which is part of the office project known as “Center 21” comprised of (i) the
2101 Webster Building, (ii) the building located at 2100 Franklin Street,
Oakland, California (the “2100 Franklin Building”; and together with the 2101
Webster Building the “Buildings”), (iii) a subterranean parking garage
underneath the Buildings, and (iv) a multi-story parking structure located at
2353 Webster Street (collectively, the “Project”).
B.    Tenant intends to expand the Premises to include certain portions of the
seventh (7th) floor of the 2100 Franklin Building, comprised of Suite 700
(consisting of 25,198 rentable square feet) (the “7th Floor Expansion Space”).
The Premises have been measured in accordance with the Building Owners and
Management Association Method for Measuring Floor Area in Office Buildings, ANSI
Z65.1-1996, as modified by Landlord for purposes of the Buildings.
C.    Landlord has agreed to the foregoing expansion of the 7th Floor Expansion
Space, subject to the terms and conditions of this Amendment.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows (capitalized terms
used but not defined herein shall have the meaning given them in the Lease):
A G R E E M E N T
1.    Incorporation of Recitals. Recitals A through C above are incorporated
herein by reference.
2.    The Expanded Premises. Upon full execution and delivery of this Amendment
(the “Expansion Commencement Date”), Landlord shall deliver to Tenant and Tenant
shall lease the 7th Floor Expansion Space in addition to the Premises.
Accordingly, commencing on the Expansion Commencement Date, and continuing
through the New Termination Date of the Extended Term, as defined in the Third
Amendment (the “Expansion Space Term”), Tenant shall lease a total of 99,287
rentable square feet, which space shall herein be known and referred to as the
“Expanded Premises.” Hereinafter, all references in the Lease to the Premises
shall refer to the Expanded Premises.
3.    Monthly Base Rent for the 7th Floor Expansion Space. The parties agree
that the Base Rent for the first twelve (12) months of the Expansion Space Term
pertaining to the 7th Floor



1



--------------------------------------------------------------------------------



Expansion Space commencing on August 1, 2013 (the “7th Floor Expansion Space
Rent Commencement Date”) shall be $75,594.00 (based on $3.00 per rentable square
foot). Thereafter, Base Rent shall be increased annually by 3% per annum
throughout the Expansion Space Term.
4.    Base Year; Tenant’s Proportionate Share. Commencing on the 7th Floor
Expansion Space Term, and during the Expansion Space Term, as to the 7th Floor
Expansion Space, Tenant shall pay Tenant’s Proportionate Share of increases of
Operating Costs over the calendar year 2013 (provided that Tenant shall not be
required to pay any portion of Tenant’s Proportionate Share of increases for the
first twelve months of the 7th Floor Expansion Space Term), which is 11.63% (as
to the 7th Floor Expansion Space only), based on 25,198/216,668 (as to the 2100
Franklin Building), and 3.66% (as to the Buildings). Tenant shall continue to
pay Tenant’s Proportionate Share as to the remaining Premises pursuant to the
terms of the Lease.
5.    Condition of the Expansion Space. Tenant hereby agrees to accept the 7th
Floor Expansion Space in their "as-is, where is" condition. Notwithstanding the
foregoing, Landlord or its manager shall provide Tenant with a tenant
improvement allowance in the amount of $40.000 per square foot totaling
$1,007.920.00 for costs relating to the design and construction of interior
improvements that will be permanently affixed to the 7th Floor Expansion Space
(the “Improvements”) in accordance with the terms of Exhibit “B” attached
hereto. Notwithstanding anything to the contrary contained in Exhibit B or the
Lease, Tenant agrees that as a condition of the terms of Exhibit “B”, Tenant
will restore the 7th Floor Expansion Space prior to termination or earlier
expiration of the Extended Term per Exhibit “B” to a “warm lit shell” condition
defined as consistent with the layout and standard of the lighting, ceiling,
HVAC distribution, sprinklers, fire/life safety devices as the 6th Floor
Expansion Space. Said restoration shall also apply to the space on the 6th Floor
Expansion Space per Exhibit “A-1” as shown in the areas circled “Restored Said
Space” more specifically the area constructed RADIO in the kitchen area as well
as the Collaboration area/space. At the time it approves the Preliminary Plans,
Landlord must advise Tenant in writing which, if any, of the Improvements must
be removed upon the expiration or earlier termination of the Expansion Space
Term.
6.    Option to Extend. Provided Tenant is not in Default of any term or
condition of the Lease as of the New Termination Date, Tenant shall have the
option to renew the term of the Lease as to the entire Premises (as herein
expanded) for one (1) additional five (5) year term (“Renewal Term”), on the
same terms and conditions of the Lease, except that the Base Rent shall be
adjusted to an amount equal to the then prevailing market rental rate for
comparable leases for similar projects in Oakland’s Lake Merritt sub-market (but
not less than the Base Rent in effect immediately prior to the commencement of
the Renewal Term). Such option shall be exercised (if at all) by Tenant giving
irrevocable written notice to Landlord at least fifteen (15) months prior to the
expiration of the Extended Term. The option shall be personal to the currently
named Tenant.
The prevailing market rental rate shall be determined in the following manner:
Prevailing market rental rate shall be determined taking into account all
relevant factors, including (to the extent relevant) number of months of free
rent, if any (which shall be part of the determination of the rental rate),
tenant improvement obligations, moving allowances, and leasing commissions and
costs. The term “comparable leases” shall not include leases entered into under
special circumstances affecting the economics of the tenancies, including
following the exercise of options to lease space at other than then current
prevailing market rate, the lease of awkward or unusually shaped space or space
without windows or other usual amenities, leases entered into under conditions
where the landlord was forced to



2



--------------------------------------------------------------------------------



lease the space by external legal, economic, or other pressures not generally
applicable to the market, or the sublease of space by a sublandlord not
primarily in the business of leasing space similar to the Premises. Prior to the
date which is twelve (12) months before the expiration of the Extended Term, and
assuming that Tenant has properly exercised its option to renew, Landlord shall
give Tenant notice of Landlord's proposed prevailing market rental value for the
Premises. Tenant shall give Landlord written notice within thirty (30) days
thereafter as to whether or not Tenant agrees with Landlord's proposed
prevailing market rental value. If Tenant disagrees with Landlord's proposed
prevailing market rental value, the parties shall negotiate in good faith to
resolve their differences for a period of thirty (30) days. Upon the expiration
of such thirty day period, if the parties are not in agreement as to such fair
market rental value, then either party may initiate appraisal to determine the
fair market rental value by giving written notice to the other party, such
notice containing the name of an independent real estate broker or a person with
an MAI designation with at least ten (10) years of experience in leasing
commercial office space in the Oakland Lake Merritt submarket area (a “Qualified
Appraiser”) appointed by such initiating party. Within fifteen (15) days
thereafter, the party receiving such notice shall appoint its own Qualified
Appraiser and give written notice thereof to the initiating party. If the second
Qualified Appraiser is not appointed within such fifteen day period, then the
Qualified Appraiser selected by the initiating party shall determine the fair
market rental value of the Premises, and such appraisal shall be binding upon
the parties. If the second Qualified Appraiser is timely appointed, then the two
Qualified Appraisers shall confer and attempt to agree on the prevailing market
rental value. If the two Qualified Appraisers are unable to agree, but the
higher appraisal is no more than five percent (5%) higher than the lower
appraisal, then the prevailing market rental value shall be the average of the
two appraisals. If the higher appraisal is more than five percent (5%) greater
than the lower appraisal, the two Qualified Appraisers shall together, within
ten (10) business days, select a third Qualified Appraiser who shall select one
of the Qualified Appraisers determined prevailing market rental value, and that
determination shall be the prevailing market rental value.
All appraisers shall be members of the MAI and shall have at least ten (10)
years' experience appraising similar property in the Oakland Lake Merritt
sub-market area. Each party shall bear the cost of the appraiser appointed by
such party, and the parties shall share equally in the cost of the third
appraiser, if appointed. If the two appraisers initially appointed are unable to
agree on a third appraiser, then either party shall have the right to apply to
the presiding judge of the Superior Court having jurisdiction over the Premises
for the appointment of a third appraiser.
7.    Security Deposit. Concurrently with Tenant’s execution of this Amendment,
Tenant shall deposit an additional $300,000.00 towards the Security Deposit.
Tenant may elect to deposit an irrevocable letter of credit, subject to the
terms of the Lease and substantially in the form of Exhibit F thereto, in lieu
of depositing a cash Security Deposit. Landlord shall continue to hold the
Security Deposit, as increased herein, pursuant to the terms of the Lease.
8.    Parking. Effective as of the 7th Floor Expansion Rent Commencement Date
and continuing throughout the Expansion Term, Tenant shall have the right to
rent the additional following parking spaces: Up to twenty-five (25) unreserved
parking passes in the Parking Structure at 2353 Webster, and up to two (2)
unreserved parking passes in the Underground Parking Garage. Tenant's rental and
use of such additional parking passes shall be in accordance with, and subject
to, all provisions of the Lease including, without limitation, any increases in
payment of the monthly parking rates as specified therein. Bicycle parking is
available on the first deck of the 2353 Webster Parking Structure at no cost to
Tenant. The parties acknowledge that Landlord currently operates a courtesy
shuttle on non-holiday business days between the Parking Structure and the
Building, and between the Building and the 19th Street BART Station between 3:30
p.m. and 8:30 p.m. Tenant should direct any questions regarding such shuttle to
the Buildings manager.



3



--------------------------------------------------------------------------------



9.    Signage. At no cost to Tenant, Landlord shall provide Buildings standard
signage, including 2100 Franklin Building directory, elevator lobby and suite
identification signage for the 7th Floor Expansion Space. In addition, subject
to governmental approval and all applicable laws and Landlord’s Rules and
Regulations, and so long as Tenant is not in breach of the Lease after receipt
of written notice and past any express cure period and remains in occupancy of
at least 50,000 rentable square feet in the Building, Tenant shall have the
right to erect and maintain exterior Building signage (the “Signage”)
identifying the name of the Tenant named in this Lease or any transferee
permitted under the terms of the Lease at the location shown on Exhibit “D”.
Such right (the “Signage Right”) shall be subject to each of the following
provisions:
9.1    The Signage size, color and font, weight and location shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld,
conditioned or delayed.
9.2    The installation, design and maintenance of the Signage shall comply with
all applicable governmental laws and regulations.
9.3    Tenant shall promptly pay all costs relating to the Signage, including
costs of design, permits and licenses, installation, electrical and other
utility costs and maintenance and repair costs.     
9.4    Tenant shall pay the cost of removing the Signage at the expiration or
earlier termination of the Term (as it may be extended), including, without
limitation, the cost of repairing the Building exterior and bringing such
Building exterior to substantially the same condition as prior to the
installation of the Signage; subject, however, to reasonable wear and tear.
9.5    Landlord may elect to erect and/or maintain the Signage, provided that
the cost of installation or maintenance of the Signage do not exceed those
charged by signage contractors for installations and maintenance at Class A
buildings in the Oakland Lake Merritt area. \Tenant shall pay for the actual
third party costs incurred by Landlord within thirty (30) days after
presentation of detailed invoice.
9.6    Without limiting the generality of such obligations, Tenant’s indemnity
and insurance obligations set forth elsewhere in the Lease shall apply to the
Signage.
9.7    If at any time Tenant or a permitted transferee is occupying less than
50,000 rentable square feet, then at Landlord’s option the Signage Right shall
be terminated, and Tenant shall pay the cost of removal and repair as described
above.
10.    REIT Representations. Anything contained in the Lease to the contrary
notwithstanding, Tenant shall not sublet the Premises on any basis such that the
rent or other amounts to be paid by the sublessee thereunder would be based, in
whole or in part, on either (i) the net income or profits derived by the
business activities of the proposed sublessee, or (b) any other formula such
that any portion of the Rent would fail to qualify as "rents from real property"
within the meaning of Section 856(d) of the Internal Revenue Code, or any
similar or successor provision hereto. Furthermore, the average of the fair
market values of the items of personal property that are leased to Tenant under
the Lease at the beginning and at the end of any Lease Year shall not exceed
fifteen percent (15%) of the average of the aggregate fair market values of the
leased property at the beginning and at the end of such Lease Year (the
“Personal Property Limitation”). If Landlord reasonably anticipates that the
Personal Property Limitation will be exceeded with respect to the leased
property for any Lease Year, Landlord shall notify Tenant, and Tenant either (i)
shall purchase at fair market value any personal property anticipated to be in
excess of the Personal Property Limitation (“Excess Personal Property”) either
from Landlord or a third party or (ii) shall lease the Excess Personal Property
from third party. In either case, Tenant’s Rent obligation shall be equitably
adjusted. Notwithstanding anything to the contrary set forth above, Tenant shall
not be



4



--------------------------------------------------------------------------------



responsible in any way for determining whether Tenant has exceeded or will
exceed the Personal Property Limitation and shall not be liable to Landlord or
any of its shareholders in the event that the Personal Property Limitation is
exceeded, as long as Tenant meets its obligation to acquire or lease any Excess
Personal Property as provided above. This section is intended to ensure that the
Rent qualifies as “rents from real property,” within the meaning of Section
856(d) of the Internal Revenue Code, or any similar or successor provisions
thereto, and shall be interpreted in a manner consistent with such intent.
Tenant agrees, and agrees to use its best effort to cause its Affiliates, to
cooperate in good faith with Landlord to ensure that the terms of this Section
are satisfied. Tenant agrees, and agrees to use reasonable efforts to cause its
Affiliates, upon request by Landlord to take reasonable action necessary to
ensure compliance with all REIT Requirements. If Tenant becomes aware that the
REIT Requirements are not, or will not be, satisfied, Tenant shall notify, or
use reasonable efforts to cause its Affiliates to notify Landlord of such
noncompliance.
11.    Early Entry. Tenant shall have the right to enter the Premises fourteen
(14) days prior to the Commencement Date for the purpose of installing Tenant’s
furniture, fixtures and data and telephone cabling. Such early entry for such
purposes shall not constitute occupancy for operation of Tenant's business and
shall not trigger the Commencement Date. Tenant agrees (i) any such early entry
by Tenant shall be at Tenant's sole risk, (ii) Tenant shall comply with and be
bound by all provisions of this Lease during the period of any such early entry
except for the payment of Rent or other charges and (iii) Tenant and its agents
and contractors agree to comply with all applicable laws, regulations, permits
and other approvals required to perform its work during the early entry on the
Premises.
12.    Brokers. Landlord and Tenant each warrant and represent to the other that
other than Jones Lang LaSalle and Colliers International (“Brokers”), it has not
employed or dealt with any real estate broker or finder in connection with this
Amendment, and that it knows of no real estate broker, agent or finder who is or
might be entitled to a commission or fee in connection with this Amendment.
Landlord and Tenant each agree to indemnify, defend and hold the other harmless
from and against any and all claims demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent other than Brokers occurring by, through, or under the
indemnifying party in connection with this Amendment.
13.    Status of Lease. Except as amended by this Amendment, the Lease remains
unchanged, and, as amended by this Amendment, the Lease is in full force and
effect.
14.    Counterparts. This Amendment may be executed in several counterparts,
each of which may be deemed an original, but all of which together shall
constitute one and the same Amendment. In addition, properly executed,
authorized signatures may be transmitted via facsimile and upon receipt shall
constitute an original signature.
15.    Entire Agreement. There are no oral or written agreements or
representations between the parties hereto affecting the Lease not contained in
the Lease or this Amendment. The Lease, as amended, supersedes and cancels any
and all previous negotiations, arrangements, representations, brochures,
displays, projections, estimates, agreements, and understandings, if any, made
by, to, or between Landlord and Tenant and their respective agents and employees
with respect to the subject matter thereof, and none shall be used to interpret,
construe, supplement or contradict the Lease, including any and all amendments
thereto. The Lease, and all amendments thereto, shall be considered to be the
only agreement between the parties hereto and their representatives and agents.
To be effective and binding on Landlord and Tenant, any amendment, revision,
change or modification to the provisions of the Lease must be in writing and
executed by both parties.
--Signatures Next Page--



5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.
“Tenant”:


PANDORA MEDIA, INC.,
a Delaware corporation


 
By:
/s/ Michael S. Herring
 
Name:
Michael S. Herring
 
Its:
CFO



“Landlord”:


CIM/OAKLAND CENTER 21, LP,
a Delaware limited partnership


 
By:
CIM/Oakland Office Properties GP, LLC, a Delaware Limited Liability Company
 
Its:
General Partner
 
By:
/s/ Terry Wachsner, Vice President



















 




6



--------------------------------------------------------------------------------



EXHIBIT A
7TH FLOOR EXPANSION SPACE





[pandoraphase2.jpg]



7



--------------------------------------------------------------------------------



EXHIBIT A-1
6th FLOOR EXPANSION SPACE



[a6thfloorexpansion.jpg]



8



--------------------------------------------------------------------------------



EXHIBIT B
WORK LETTER






Tenant’s improvement of the 7th Floor Expansion Space shall be governed by the
terms of this Work Letter.


1.    Approval Process for Plans.
1.1    Approval of Preliminary Plans. Prior to construction, Tenant shall submit
to Landlord preliminary plans and specifications for its improvement of the
Premises (the “Preliminary Plans”). The Preliminary Plans shall be prepared by a
licensed, qualified architect selected and paid by Tenant who is licensed by the
State of California. Said architect shall be approved by Landlord in writing,
provided that Landlord's approval shall not be unreasonably withheld,
conditioned or delayed. For the purposes of this Work Letter, Studios Architects
is approved as the architect
1.1.1    Landlord's Response. Within five (5) business days after Landlord's
receipt of the Preliminary Plans, Landlord shall notify Tenant in writing of its
approval or of any objections thereto. Within five (5) business days after the
receipt by Tenant of a timely objection of Landlord, Tenant shall cause the
Preliminary Plans to be modified and shall thereafter deliver the modified plans
to Landlord for its approval. Landlord shall have five (5) business days from
its receipt thereof to approve such modified Preliminary Plans in the same
manner as set forth above. This procedure shall be followed until all reasonable
objections have been resolved and the Preliminary Plans have been approved.
1.1.2    Evidence of Approval. Landlord's and Tenant's approval of the
Preliminary Plans shall be evidenced by their initialing and dating each page
thereof.
1.2    Approval of Permit Drawings. Within ten (10) calendar days following the
initialing of the Preliminary Plans by Landlord and Tenant, Tenant shall prepare
and deliver to Landlord permit drawings for Tenant’s remodeling (the “Permit
Drawings”) for Landlord's approval.
1.2.1    Landlord's Response. Landlord shall approve or disapprove the Permit
Drawings within five (5) business days after Landlord's receipt thereof.
Landlord's disapproval shall be effected by Landlord's delivery to Tenant,
within such five (5) business day period, of a writing setting forth with
specificity the reasons for such disapproval. Within five (5) business days of
the receipt by Tenant of Landlord's objections, Tenant shall cause the Permit
Drawings to be modified and shall deliver the modified Permit Drawings to
Landlord for its approval. Landlord shall have five (5) business days from its
receipt thereof to approve such modified Permit Drawings in the same manner as
set forth above. This procedure shall be followed until all reasonable
objections have been resolved and the Permit Drawings have been approved.
1.2.2    Evidence of Approval. Tenant's and Landlord's approval of the Permit
Drawings shall be evidenced by their initialing and dating each page thereof.
1.2.3    Changes to Preliminary Plans. If Tenant makes any subsequent changes or
modifications to the approved Preliminary Plans, then Tenant shall submit such
changes to Landlord for its approval. Within five (5) business days after
receipt of said changes, Landlord shall notify Tenant in writing of its approval
or of any reasonable objections thereto.


1.3    Limitation on Tenant's Improvements. In no event shall the improvements
to be made by Tenant to the Premises exceed the Building's systems limits or
capacities, including the limits applicable to plumbing, electrical, HVAC, and
load bearing systems.



9



--------------------------------------------------------------------------------



1.4    Plan Check. Upon Landlord's and Tenant's approval of the Permit Drawings,
Tenant shall submit a final version thereof to the City for necessary plan
checks and approvals. Any and all plan check corrections shall be made by
Tenant.
1.5    Change Orders. In the event Tenant desires to change any item of the
Permit Drawings or the Preliminary Plans following approval by Landlord, Tenant,
and City, then Tenant shall submit a change order detailing the desired change
(the “Change Order Request”) to Landlord for Landlord's approval. Within three
(3) business days after receipt of the Change Order Request from Tenant,
Landlord shall notify Tenant in writing if Landlord approves or disapproves the
Change Order Request, which approval shall not be unreasonably withheld. The
latest Permit Drawings and preliminary Plans (including changes thereto pursuant
to an approved Change Order Request) as approved by Landlord are herein referred
to as the “Approved Plans”.
1.6    Approval of Tenant's Contractors and Subcontractors. Prior to hiring any
contractors or subcontractors, or entering into agreements with any of them,
Tenant shall deliver to Landlord for Landlord's reasonable approval a list of
the contractors and subcontractors Tenant proposes to hire to perform the work
in the Premises.. Landlord's approval shall not be unreasonably withheld,
conditioned or delayed. It shall be reasonable for Landlord to withhold approval
based on the proposed contractor's or subcontractor's inadequate financial
status, reputation for poor quality work, inability or unwillingness to obtain
insurance, union/non-union status, or lack of experience with projects like the
Project in Oakland , California, taking into account the desirability of
maintaining harmonious labor relations in the Building. As a condition to its
approval, Landlord may require insurance coverage, regular written progress
reports and consultations, and the employment of only union or non-union
personnel and subcontractors. In any event, Landlord shall have the right to
designate the subcontractors to perform work in the Premises which could
reasonably affect the systems (or warranties concerning such systems) of the
Building, including but not limited to the elevator (if any), roof, HVAC,
fire/life safety, plumbing, exterior, foundation, and load bearing elements
provided that the cost of such subcontractor’s services are within the range
typically charged by similar subcontractors in the East Bay Region. For the
purposes of this Work Letter, Skyline Construction is approved as the general
contractor. Tenant is strongly encouraged to utilize responsible contractors as
defined from time to time by the California Public Employees’ Retirement System
(“CalPERS”) in its Responsible Contractor Program Policy, a copy of which is
attached hereto as Exhibit B-1.
1.7    Timely Performance. Tenant agrees to cause any plans, specifications,
drawings, schedules and documents to be provided by it hereunder to be prepared
promptly and in coordination with the activities of Landlord and its agents.
Landlord agrees to timely perform its obligations hereunder at no cost to
Tenant. In addition, Landlord will not charge Tenant any supervisory fee. Time
is of the essence.
1.8    Exculpation. Landlord's space planner and engineer are independent
contractors. Landlord may introduce Tenant to Landlord's space planner as an
accommodation to Tenant. Even if the Preliminary Plans, Permit Drawings, and any
changes thereto are performed by Landlord's space planner and engineers, and
notwithstanding any advice or assistance which may be rendered to Tenant and/or
Landlord's space planner and/or engineers by Landlord or employees or affiliates
of Landlord or affiliates of Landlord's general partners, Landlord shall not be
responsible for any omissions or errors contained therein.
1.9    Quality of Design and Construction. The construction of Tenant’s
improvements to the Premises shall be of the highest quality workmanship and
standards.
1.10    Payment for Tenant Improvement Work. Tenant shall pay for all hard and
soft costs incurred by Tenant in connection with the design and construction by
Tenant of the Tenant improvements, including the design and preparation of the
Approved Plans, Preliminary Plans and Permit Drawings, including but not limited
to (i) revisions thereof as reasonably required for approval by Landlord,
Tenant, and/or the City; (ii) all necessary printing and distribution costs
required to implement the purposes of



10



--------------------------------------------------------------------------------



this Exhibit “B”, and (iii) the cost of all permits and certificates.
Notwithstanding the foregoing, and provided Tenant is not in Default under this
Work Letter or the terms of the Lease, Landlord shall provide Tenant with an
allowance in an amount not to exceed $1,007,920.00 (based on $40.00 per rentable
square foot of the 7th Floor Expansion Space) (the “Allowance”) to be used
solely for the hard and soft costs approved by Landlord and incurred by Tenant
in connection with improving the 7th Floor Expansion Space. In no event shall
the Allowance be used for furniture, fixtures and equipment, or other Personal
Property of Tenant. The Allowance shall be paid within thirty (30) days after
Landlord’s receipt of the items required by Section 3.1.14 of this Exhibit “B”.
The Allowance will be disbursed by Landlord either to Tenant directly or to
Tenant’s general contractor, at Tenant’s option and direction, as follows:
(a) $503,960.00 within thirty (30) days after the date Landlord receives (a)
proof reasonably satisfactory to Landlord that 50.00% of the Tenant Improvements
have been completed, such percentage based on dollars spent and time of
construction required, and
(b) conditional lien waivers complying with the California Civil Code from
Tenant’s Contractor and all subcontractors; and(b) $503,960.00 shall be paid to
Tenant within thirty (30) days of Substantial Completion of the Tenant
Improvements, and Landlord’s receipt of all items set forth in Section 3.1.13 of
this Work Letter.
After the Allowance has been fully disbursed and if the Tenant Improvements are
not complete, Tenant will be responsible for any remaining cost of the Tenant
Improvements. Any unused or unfunded portion of the Allowance will not be
available to Tenant as a credit against the Base Rent or Operating Costs.
2.    Construction.
2.1    Construction by Tenant. The work (“Work”) set forth in the Approved Plans
shall be performed in accordance with the following:
2.1.4    Tenant shall diligently prosecute such Work to completion. Tenant shall
have the Work performed in such a manner so as not to (a) obstruct the access of
any other tenant or occupant in the Project, (b) damage any portion of the
Project, including Common Areas, or (c) create dust or dirt in any Common Areas.
Tenant shall cause the work areas to be cleaned on a daily basis.
2.1.5    All Work in the Premises shall be performed by Tenant's contractors and
subcontractors strictly in accordance with the Approved Plans, the provisions of
Title 24 of the California Administrative Code, the Americans with Disabilities
Act, and all other applicable Laws, and shall satisfy the requirements of all
carriers of insurance on the Premises and the Project, and the Board of
Underwriters Fire Rating Bureau or similar organization.
2.1.6    All Work in the Premises shall be performed in accordance with the
reasonable rules and regulations of Landlord.
2.1.7    Prior to the commencement of the Work in the Premises, Tenant shall
notify Landlord in writing of the anticipated date of the commencement of
construction to enable Landlord to post a notice of non-responsibility.
2.1.8    Prior to the commencement of the Work the Premises, Tenant shall
furnish a copy of the building permit to Landlord.
2.1.9    Prior to and continuing during the period of Tenant’s access, entry and
construction, Tenant's contractors and subcontractors shall procure and maintain
property damage and commercial general liability insurance during the period of
their performance of labor or the



11



--------------------------------------------------------------------------------



furnishing of materials to the Premises from an insurance company satisfactory
to Landlord. Said insurance shall be as shown on Exhibit B-1and shall name
Landlord and, at Landlord's request, any lenders of Landlord or any ground
lessor, as additional insureds, as their respective interests may appear. Tenant
shall also require each contractor and subcontractor employed to perform labor
or furnish materials to the Premise to procure and maintain, during the
performance of the labor or the furnishing of the materials, a policy of
workers' compensation or employer's liability insurance issued by an insurance
company reasonably acceptable to Landlord for the protection of the employees of
the contractors and subcontractors, including executive, managerial, and
supervisorial employees engaged in any Tenant Improvements to be performed in
the Premises. Copies of the policies or certificates evidencing the existence
and amounts of such insurance, and renewals or binders, shall be delivered to
Landlord by Tenant at least ten (10) days prior to (a) the commencement of
Tenant Improvements, or (b) the expiration of any such policy, as the case may
be.
2.1.10    Landlord shall have no responsibility for the quality or adequacy of
any Work performed by Tenant's contractors or subcontractors, whether with
respect to labor, material, or otherwise.
2.1.11    Tenant shall be solely responsible for security in the Premises during
the period of construction. None of Landlord, Landlord's contractor, or their
agents or employees shall have any responsibility whatsoever for the safety of
any equipment, tools, materials, fixtures, merchandise, or other personal
property located in the Premises during the period of construction except to the
extent damage is caused by the gross negligence or willful misconduct of
Landlord, Landlord's contractor, or their agents or employees.
2.1.12    The Project and the Premises shall be kept free and clear of any and
all mechanics' or similar liens on account of work performed by Tenant, its
contractors or subcontractors. If any such liens are filed, Tenant shall post a
release bond pursuant to the provisions of the California Civil Code within
twenty (20) days following the filing of such lien.
2.1.13     Landlord and Landlord's Lender shall have access to the Premises for
purposes of inspection at all times during the period of construction.
2.1.14    Tenant shall reimburse Landlord for any and all expenses incurred by
Landlord by reason of faulty Work performed by Tenant or its contractors or
subcontractors, damage to the Building or Project caused by Tenant's contractors
or subcontractors, or or as a result of their inadequate clean-up, including but
not limited to reasonable legal fees and costs incurred in connection with
Landlord's enforcement of the provisions of this Subparagraph.
2.1.15    Landlord shall be deemed to be the owner of all of improvements
constructed by Tenant pursuant to this Exhibit “B” with the exception of
Tenant’s trade fixtures, which shall include, without limitation, furnishing and
equipment, any portable free standing partitions and folding partitions.
2.1.16    Within thirty (30) days after Substantial Completion of the Work,
Tenant shall deliver to Landlord:
(a)    Reproducible “as-built” plans and specifications for all tenant
improvement Work performed by Tenant in the Premises.
(b)    Tenant’s contractor’s completion certificate in form and substance
satisfactory to Landlord, and evidence that Tenant’s Work has been performed in
accordance with the Approved Plans.
(c)    A copy of a recorded, valid notice of completion.



12



--------------------------------------------------------------------------------



(d)    Copies of signed-off permits, certificates of occupancy for the Premises,
and a stamped set of final approved plans evidencing governmental approval of
the completion of Tenant’s Work.
(e)    Properly executed unconditional final lien waivers in form complying with
California Civil Code Sections 8132-8138 from all contractors and subcontractors
performing any part of Tenant’s Work.
“Tenant”:


PANDORA MEDIA, INC.,
a Delaware corporation
 
By:
/s/ Michael S. Herring
 
Name:
Michael S. Herring
 
Its:
CFO

“Landlord”:


CIM/OAKLAND CENTER 21, LP,
a Delaware limited partnership
By:    CIM/Oakland Office Properties GP, LLC,
its general partner
 
By:
CIM/Oakland Office Properties GP, LLC, a Delaware Limited Liability Company


 
Its:
General Partner
 
By:
/s/ Terry Wachsner, Vice President



 




13



--------------------------------------------------------------------------------



EXHIBIT B-1 EXHIBIT B-1


A.    Commercial General Liability insurance (including contractual liability
coverage and products/completed operations) on an occurrence basis for bodily
injury, death, "broad form" property damage, and personal injury, with coverage
limits of not less than Five Million Dollars ($5,000,000) per occurrence and Ten
Million dollars ($10,000,000) general aggregate for bodily injury and property
damage;


B.    Auto liability insurance covering all owned, non-owned and hired vehicles,
with coverage limits of not less than One Million Dollars ($1,000,000) per
occurrence for bodily injury and property damage;


C.    Umbrella liability insurance on an occurrence form, for limits of not less
than Twenty-Five Million Dollars ($25,000,000) per occurrence and in the
aggregate; and Insurance carriers to be rated A-VII or better by A.M. Best
Company.



14



--------------------------------------------------------------------------------








EXHIBIT B-2
RESPONSIBLE CONTRACTOR PROGRAM POLICY
By executing the Agreement this Responsible Contractor Program Policy is
attached to, Contractor hereby certifies that it will comply with the
Responsible Contractor Program (the “RCP”) promulgated by the California Public
Employees’’ Retirement System (“CalPERS”) and that it is a Responsible
Contractor as defined in the RCP, and agrees to provide the Owner and CalPERS
with documentation using the forms approved by CalPERS to certify responsible
contractor status and to establish compliance with the RCP. Compliance will be
reviewed by CalPERS annually.
Fair Wage & Fair Benefits -- Contractor hereby certifies that all subcontractors
and employees retained to perform Work or Services under this Agreement will
receive a “fair wage” and “fair benefits” pursuant to the RCP. Fair benefits are
evidenced by some of the following: employer-paid family health care coverage,
pension benefits, apprenticeship programs and benefits paid for comparable work
on comparable projects. Fair wage does not require the payment of “prevailing
wages,” as defined by government surveys and laws. Instead, fair wage is
evidenced by some of the following: local practices with regard to type of trade
and type of project, local wage practices and labor market conditions.
Competitive Bidding/Disadvantaged Businesses -- Contractor hereby certifies that
all subcontractors retained to perform construction, maintenance or services
contracted under this Agreement shall be selected through a competitive bidding
and selection process designed to seek bids from a broad spectrum of qualified
Service-Disabled Veteran Business Enterprises (“SDV/BE”), Minority/Women Owned
Business Enterprises (“MBE/WBE”) and Small Business Enterprises (“SBE”). The
competitive bidding process shall include notification and invitations to bid
that target responsible contractors, MBE/WBE, SDV/BE and SBE contractors with
experience, honesty, integrity, and dependability. A complete copy of the RCP
shall be attached to all requests for proposal and invitations to bid. In
addition, each bidder shall be asked to complete the Certification of
Responsible Contractor Status promulgated by CalPERS (see Appendix 1 to the
RCP).
Definitions -- A SBE is defined as a business with 100 or fewer employees and
less than $10 million annual average gross receipts over the previous three tax
years. A MBE/WBE must be at least 51% owned by a minority or minorities, or a
woman or women, who exercise the power to make policy decisions and who are
actively involved in the day-to-day management of the business. A SDV/BE must be
at least 51% owned by a disabled veteran and a disabled veteran must be involved
in the day-to-day management of the business. Contractor shall meet or exceed a
goal of 3% SDV/BE participation or make a good-faith effort to achieve such
participation.
Local, State and National Laws and Requirements -- Contractor and its
subcontractors shall observe all local, state, and national laws (including by
way of illustration those pertaining to insurance, withholding taxes, minimum
wage, health and occupational safety), and the RCP. Notwithstanding any
provisions herein, Contractor shall perform its duties under the Agreement for
the benefit of the Owner and CalPERS.




--------------------------------------------------------------------------------






Complete Copy -- A complete copy of the RCP is available upon request from the
Owner and at
http://www.calpers.ca.gov/eip-docs/investments/policies/inv-asset-classes/real-estate/responsible-contractor.pdf.
Related information regarding SBE compliance is available at
www.pd.dgs.ca.gov/smbus/default.htm. Related information regarding MBE/WBE
compliance is available at www.pd.dgs.ca.gov/smbus/mwbepp.htm. Related
information regarding SDV/BE compliance is available at
www.calpers.ca.gov/index.jsp?bc=/business/how-to/contact-policies/disabledvet.xml
and at www.pd.dgs.ca.gov/dvbe/default.htm. This summary of the RCP shall not, in
any way, constitute a substitution for the RCP. The Contractor shall comply with
all of the terms contained in the complete copy of the RCP and as it may be
updated from time to time by CalPERS.
 





--------------------------------------------------------------------------------




EXHIBIT D
APPROVED SIGNAGE














[pandora1.jpg]


